United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-3112
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                 Mario Marquell Ward

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                               Submitted: April 11, 2016
                                 Filed: May 27, 2016
                                    [Unpublished]
                                   ____________

Before COLLOTON, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       After Mario Ward entered into an agreement with the government pleading
guilty to possessing stolen firearms, see 18 U.S.C. §§ 922(j) and 924(a)(2), the district
court1 sentenced him to eight years' imprisonment, which was two years below the
Guidelines's recommendation and the statutory maximum. Ward contends on appeal
that his sentence is substantively unreasonable and that the district court failed to
enforce his plea agreement according to its terms. The government moved to dismiss
the appeal pursuant to an appeal waiver in the plea agreement, but we decline to
address that issue and conclude that the district court did not abuse its sentencing
discretion or otherwise err. See United States v. Franklin, 695 F.3d 753, 756 n.2 (8th
Cir. 2012).

       Ward maintains that his sentence is substantively unreasonable because the
district court failed to reduce his sentence for acceptance of responsibility. When the
district court lowered Ward's offense level for acceptance of responsibility, his
Guidelines range was unaffected because his extensive criminal history yielded a
Guidelines range exceeding the statutory maximum sentence. The statutory maximum
therefore became the Guidelines's recommended sentence, see U.S.S.G. § 5G1.1(a),
and the district court sentenced Ward below the Guidelines range for reasons other
than his acceptance of responsibility. We reject Ward's argument that his below-
Guidelines sentence is substantively unreasonable because "it is nearly inconceivable
that the court abused its discretion in not varying downward still further." United
States v. Worthey, 716 F.3d 1107, 1116 (8th Cir. 2013). And our review of the record
reveals that the district court considered Ward's acceptance of responsibility and
properly weighed the considerations set out in 18 U.S.C. § 3553(a) in fixing his
sentence.

      Ward's argument that the district court failed to enforce his plea agreement
according to its terms is also without merit. See United States v. Jensen, 423 F.3d 851,
853–54 (8th Cir. 2005). In the plea agreement, the government merely stipulated that


      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
Ward was eligible for an acceptance-of-responsibility reduction. Nowhere did the
government promise that Ward would receive a lower sentence as a result of his
acceptance of responsibility.

      We affirm, and we deny the government's motion to dismiss as moot.
                     ______________________________




                                      -3-